Citation Nr: 1014086	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, to include as secondary to service-connected 
optic atrophy, left eye, post traumatic.  

2.  Entitlement to an increased evaluation for optic atrophy, 
left eye, post traumatic, currently rated 30 percent 
disabling.  

3.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from May 1973 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Houston, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs, which denied entitlement to the benefits 
sought.

In connection with the filing of the Veteran's substantive 
appeal in May 2007, he stated that although he did want a 
personal hearing before the Board, he lived out of the 
country and would be unable to appear.  He therefore would 
not request scheduling of a hearing.  In June 2009, in 
response to correspondence from the Board, the Veteran stated 
that he wished to appoint his daughter, who lives nearby the 
Board's offices in Washington, DC, as his representative, and 
he indicated that he wished her to appear on his behalf to 
present argument.  The Board must note that the Veteran's 
daughter is not a properly registered Veteran's 
representative, and may not be recognized by VA in that 
capacity.  Further, even if she were so recognized, hearings 
are not normally scheduled solely for the purpose of 
receiving  oral argument.  38 C.F.R. § 20.700(b).  There is 
here no valid hearing request, and adjudication may proceed.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a service connectable 
right eye disability.  

2.  The Veteran has corrected vision in the left eye of light 
perception only, with fingers able to be detected at 50 
centimeters or 1.64 feet.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right eye 
disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for optic atrophy, left eye, post traumatic, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6064 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Legally sufficient notice was provided to the Veteran in 
January 2005 and March 2006 correspondence.  The Board 
recognizes that fully compliant notice to this Veteran was 
provided in two separate communications, but there is no 
requirement that notice take place in a single letter or 
correspondence.  A multipart notice suffices so long as the 
notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 
2006).  Further, while a portion of the notice was provided 
after the initial adjudication of the claims, such error in 
timing is rendered harmless by the readjudication of the 
claims in a statement of the case and supplemental statements 
of the case following notice.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The January 2005 notice informed the Veteran of the elements 
of his claims, described the evidence and information needed 
to substantiate those claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The March 2006 letter 
provided notice regarding VA policies and procedures with 
regard to assignment of effective dates and disability 
evaluations, to include the necessity of showing not only a 
worsening of the condition generally, but demonstrating the 
impact of such on occupational functioning.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), overruled in part sub. nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009)

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No VA 
treatment is identified; the Veteran has supplied copies of 
selected private medical records, which have been translated 
from Spanish to English as necessary.  An examination was 
conducted by a local doctor on behalf of VA; this examination 
is adequate for rating purposes, as the doctor performed all 
required tests and provided necessary findings.  These were 
reported on a standard examination worksheet provided by VA 
to ensure adequacy.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file, and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection for a Right Eye Disability

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran has alleged that he has decreased vision in his 
right eye due to strain caused by the lack of any vision in 
his service connected left eye.  

A report of an August 1976 examination for separation 
purposes reflects that the Veteran's eyes were clinically 
evaluated as normal.  There are no other service treatment 
records related to a right eye disability.  No right eye 
injury or disease is reported.  The Veteran did wear glasses 
in service.

A private examination by Dr. FHI in September 1999 showed 
that the right eye fundus was normal.  Visual acuity was 
reduced in the right eye to finger counting at four meters, 
but this was correctable to 20/25.  

In March 2005, Dr. P, a private doctor, also noted that the 
right eye vision was correctable to 20/20.  Again, the fundus 
was normal.

The Veteran underwent a VA examination in June 2005 by a 
private doctor in Ecuador.  The examiner utilized a VA 
examination worksheet to ensure that all necessary findings 
were reported.  Following physical examination, the Veteran's 
corrected visual acuity in the right eye was 20/20.  
Uncorrected, his right eye vision was 20/400.  The examiner 
diagnosed myopia and astigmatism, which are refractive 
errors.

A letter from Dr. HA, a private doctor, dated in July 2005 
reflects that Dr. H.A. examined the Veteran and found 
persistent "red eye" in the right eye.  He did not indicate 
whether there was any loss of visual acuity on the right or 
whether there was any current diagnosis related to the right 
eye.

The evidence clearly establishes that there is marked 
impairment of right eye visual acuity.  However, the medical 
evidence of record also clearly establishes that such is due 
to a refractive error, for which the Veteran wears glasses.  
There is no record of injury to the right eye, or of any 
progressive disease process.  All examiners agree that the 
eye is physically normal, and the Veteran has made no 
allegation of injury to the right eye.  Regulations provide 
that refractive errors are considered developmental or 
congenital defects, and as such are not service connectable 
disabilities.  38 C.F.R. § 3.303(c).  

The Board notes that the Veteran has argued that his right 
eye impairment was aggravated by the service connected left 
eye.  However, "defects" are not considered subject to 
aggravation.  They are, by their nature, static disabilities.  
It is true that eyesight does worsen, but this is due to the 
already inherent physical problem causing the myopia, and not 
to outside factors such as strain.  Service connection on the 
basis of aggravation cannot be granted for a defect.  VA 
General Counsel Precedential Opinion 82-90 (July 18, 1990).  
The Board stresses that this is different from a situation 
where physical changes to the nonservice connected eye are 
shown which contribute to the impairment, such as chronic 
muscle fatigue.  Here, there is no physical damage or change 
to the right eye as a result of the left eye disability, as 
per repeated physical examinations; the myopia and 
astigmatism have merely progressed naturally.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved, and service connection for a 
right eye disability, to include as secondary to service-
connected optic atrophy, left eye, post traumatic, is not 
warranted.

III.  Evaluation of Optic Atrophy, Left Eye

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Vision disabilities are evaluated according to the impairment 
of central visual acuity and/or the impairment of the field 
of vision.  In this case, there is no evidence of impaired 
visual field.  Doctors have repeatedly identified impaired 
visual acuity as the current manifestation of the traumatic 
injury to the left optic nerve.  

The Board notes that while the Rating Schedule does provide 
evaluations for some physical damage to the eye, such 
Diagnostic Codes direct that rating be undertaken based on 
visual impairment where that is more beneficial to the 
Veteran.  For example, Code 6011 provides a 10 percent 
evaluation for retinal scars or irregularities, but also 
provides that if a higher evaluation would result, rating 
should be assigned based on visual impairment.  38 C.F.R. 
§ 4.79, Code 6011.  In this case, the highest possible 
evaluation is assignable for impaired visual acuity, as 
opposed to the physical residuals of the in-service injury.

Central vision impairment is rated on a sliding scale 
according to the severity of corrected distance vision in 
each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.  The 
Diagnostic Code numbers assigned to various levels of 
impaired central vision acuity were amended effective 
December 10, 2008.  Schedule for Rating Disabilities, Eye, 73 
Fed. Reg. 66,543 (November 10, 2008).  The substance of the 
evaluation criteria remained unchanged, however.  For ease of 
discussion, the new Code numbers are used here.  If an eye is 
not service connected, the vision in that eye is considered 
to be 20/40 for evaluation purposes.  38 C.F.R. § 4.75(c).

The paired organ rule, which would allow consideration of the 
nonservice connected right eye at the actual level of visual 
acuity, is not applicable here.  The paired organ rule allows 
VA to treat a nonservice connected disability as if it were 
service connected for evaluation purposes when certain 
disability pictures are presented.  In the case of visual 
impairment, both eyes must have corrected vision of 20/200 or 
worse, or peripheral vision of less than 20 degrees.  
38 C.F.R. § 3.383(a)(1).  These values are not met in this 
case.  

Private and VA examinations generated in connection with the 
current claim for increased evaluation are all in agreement.  
Left eye vision is reduced to finger counting at 50 cm, or 
1.64 feet, and correction with glasses or lenses is not 
possible.  By regulation, this is considered light perception 
only.  "Loss of use or blindness of one eye, having only 
light perception, will be held to exist when...counting fingers 
cannot be accomplished at 3 feet."  38 C.F.R. § 3.350(a)(4).

Code 6064 is applicable when one eye, in this case the 
service connected left eye, has light perception only (LPO).  
A 30 percent evaluation is assigned when the other eye has 
vision of 20/40.  38 C.F.R. § 4.79, Code 6064.  As is 
discussed above, because the right eye is not service 
connected and the paired organ rule does not apply, vision in 
that eye is considered to be 20/40.  A higher 40 percent 
evaluation is available only if the service connected left 
eye were anatomically lost, which is not shown here.  
38 C.F.R. § 4.79, Code 6063.  Unless the right eye becomes 
service connected, or the corrected vision in that eye 
worsens to 20/200 or more (including anatomical loss) to 
permit application of the paired organ rule, no rating in 
excess of 40 percent is available to the Veteran.  38 C.F.R. 
§ 4.79, Codes 6061, 6062, 6063.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 


ORDER

Service connection for a right eye disability, to include as 
secondary to service-connected optic atrophy, left eye, post 
traumatic, is denied.

An evaluation in excess of 30 percent for optic atrophy, left 
eye, post traumatic, is denied.  


REMAND

The August 2005 rating decision denied entitlement to a 
finding of total disability based on individual 
unemployability (TDIU), based on a finding that the Veteran 
had not met the basic schedular eligibility requirements set 
forth in 38 C.F.R. § 4.16.  Further, the RO found the Veteran 
was not shown to be actually unemployable, and hence referral 
to the Director, Compensation and Pension Service, for 
extraschedular consideration was not warranted.  The decision 
additionally denied increased evaluation for the left eye 
disability and denied service connection for the right eye 
disability.

In November 2005, the Veteran filed a timely notice of 
disagreement (NOD) to the August 2005 decision.  He addressed 
the evaluation assigned for the left eye, as well as the 
relationship between his right eye impairment and the service 
connected disability.  The RO processed the NOD as to these 
issues; those matters are both addressed above.

However, the Veteran additionally commented on how his visual 
impairment affects his occupational functioning.  VA is 
obligated to construe communications from the Veteran "in a 
liberal manner for purposes of determining whether they raise 
issues on appeal."  Robinson v. Mansfield, 21 Vet. App. 545, 
552 (2009).  The Board considers the Veteran's discussion of 
his occupational capacity to be an expression of disagreement 
with the denial of TDIU.  Further, the Veteran has 
consistently and repeatedly referred to the impact of his 
visual impairment on his ability to obtain and retain 
employment.  The RO in fact interpreted one communication as 
an attempt at an NOD to the August 2005 denial, but informed 
the Veteran that such was untimely and could not be accepted.

The Board finds that the Veteran filed a valid and timely NOD 
with the denial of TDIU in November 2005.  38 C.F.R. 
§§ 20.201, 20.302.  No statement of the case (SOC) has been 
issued regarding the appeal of the willful misconduct 
determination.  When an NOD has been filed with regard to an 
issue, and an SOC has not been issued, the appropriate Board 
action is to remand the issue to the agency of original 
jurisdiction for issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus the issue of entitlement to TDIU 
is being remanded for issuance of an SOC and to give the 
appellant the opportunity to complete an appeal.  38 U.S.C.A. 
§ 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided a Statement 
of the Case which addresses the issue of 
entitlement to TDIU.  If, and only if, the 
appeal is perfected by a timely filed 
substantive appeal, this issue should be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


